Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Notice to Applicant
The following is a Final Office action to Application Serial Number 15/815,456, filed on November 16, 2017.  In response to Examiner’s First Office Action of December 22, 2020, Applicant, on March 22, 2021, amended claims 1, 5, 8, 10, 13-14, and 16-17; and cancelled claim 12.  Claims are pending in this application and have been rejected below.
Response to Amendment
Applicant’s amendments are acknowledged.
35. U.S.C. § 112 rejection has been withdrawn per amended claims.
Regarding the 35. U.S.C. § 101 rejection, Applicant’s arguments have been
considered but are in sufficient to overcome the rejection. Please refer to the 35 U.S.C.§ 101 rejection for further explanation and rationale. 
The 35 U.S.C. § 103 rejections are hereby amended pursuant to applicants amendments. Updated 35 U.S.C. § 103 rejections have been applied to amended claims. Please refer to the § 103 rejection for further explanation and rationale.  
Response to Arguments
Applicant’s arguments filed March 22, 2021 have been fully considered but they are not persuasive and/or are moot in view of the revised rejections.  Applicant’s .
On Pg. 10-11 of the Remarks, regarding 35 U.S.C. § 101 rejections, Applicant states the present claims do not recite mathematical concepts, certain methods of organizing human activity, or mental processes. Further, the present invention is a technological solution to a technological problem and the claimed arrangement constitutes an improved data and intake system analogous to the improved Internet filtering technique found eligible in BASCOM Global Internet v. AT&T Mobility LLC, 827 F.3d 1341 (Fed. Cir. 2016).  In response, as drafted, this is, under its broadest reasonable interpretation, within the Abstract idea grouping of “Methods of Organizing Human Activity” –business relations by evaluating/scoring a contributor. Other than reciting a “computer storage media”, “computing devices”, “data store”, and “computer system”, nothing in the claim elements preclude the step from being a “Methods of Organizing Human Activity” –business relations.  Examiner finds the present claims do not demonstrate any functional advancement to any technology or technological field, in order for the claim elements to be considered significantly more than the abstract idea itself. Applicant has not identified anything in the claimed invention that the technology is being improved or there was a problem in the technology that the claimed invention solves. Utilizing computer structure to input data are all, both individually and in combination, generic computer functions such as receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); and storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93 (See MPEP 2106.05(d)(II).  Specifically, in Bascom Global Internet Servs., Inc. v. AT&T Mobility LLC, the court determined the claim recited the abstract idea of “filtering.” However, it concluded the claimed invention improved technology because the filtering tool was installed at a specific location, remote from the end-users, with customizable filtering features specific to each end user which provided both the benefits of a filter at a local computer and on an ISP server. In determining whether the claimed invention improves technology, the court considered the filtering limitations in combination with the remaining limitations. In contrast, the present claims recite generic computer elements to perform the generic functions, such as a data storage comprising instructions executed by a computing device (see par. 0079). 
On Pg. 13-15 and of the Remarks, with respect to the rejection(s) of claims under 35 U.S.C. § 102 and 35 U.S.C. § 103 have been fully considered and are mute. Applicant states prior art does not disclose, " generating a first contributor rating for the first skill based on an automated analysis of at least a portion of the contributed content related to the first skill, the first contributor rating indicating a first value of the content contributed by the contributor in relation to the first skill, and wherein the first contributor rating is determined using a context score based on an extent that the contributed content advances an objective of the inquiry compared to other content contributed by at least one other contributor in response to the inquiry". In response, new ground(s) of rejection is made necessitated by amendment see MPEP 706.07a wherein the combination of  Ipeirotis discloses “generating a contributor rating” in  Ipeirotis Par. 5; Par. 49.  Si expounds on this evaluation of Ipeirotis by disclosing (Si- Par. 5-“ The user interactions can correspond to user-generated content on at least one of a question answering web site, a bulletin board web site, a blog, or a social networking web site. The weighting factor can include a combination of multiple quality factors, and quality factors can include a relevance of a content item by one user to an associated prior content item by another user, an originality of a content item relative to other content items, a coverage of a content item corresponding to a measure of uncommon terms in the content item, a richness of the content item, or a timeliness of a content item.” Par. 47-“ A user content item can additionally be evaluated based upon its originality. For example, a question posted to a Q&A website may be compared to other questions posted to the website or an answer posted to a Q&A website may be compared to other answers to the same or a similar question.”; Par. 50-“  authority score can be assigned to a user based upon the quality of responses or ratings the user has made to user-generated content contributed by other users to the electronic community. The authority score, for example, may represent a measurement of the number of useful responses a user has provided to the electronic community. A user may have a high contributiveness score and a low authority score or vice-versa, depending upon the manner in which the user interacts with the electronic community. In some implementations, the scores can be calculated in accordance with a time decay, such that older interactions have less of an impact on the weightings and/or the scores than more recent interactions.”) Ipeirotis in view of Si is now applied for Claims 1, 10 and 16.  
On Pg. 16-17 and of the Remarks, with respect to the rejection(s) of claims under 35 U.S.C. § 102 and 35 U.S.C. § 103 have been fully considered and are mute. Applicant states prior art does not disclose, " providing the first contributor rating for the first skill and the second contributor rating for the second skill for concurrent presentation in association with the content contributed by the contributor within a user interface of the online forum". In response, new ground(s) of rejection is made necessitated by amendment see MPEP 706.07a where Carter is now applied for Claims 1, 10 and 16.  Carter discloses on or more user interfaces to display in Par. 113-…Group-skill list viewer component 583 may be adapted to provide one or more user interfaces to display a partial or complete list of data about one or more group-skills of a group for a user associated with the group to view or edit the same group-skill data as permitted or needed. …User group list viewer component 586 may be adapted to provide one or more user interfaces to display a partial or complete list of data about one or more groups with which a user is associated, for the user view or edit the same user group data as permitted or needed.” Lastly, the social network system- Par. 1 of Specification states – “Social networking platforms oftentimes include a forum, or online discussion board,” and Carter is “a social networking based system” (Carter Abstract).  

Claim Rejections - 35 USC § 101
10.  35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 - 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1-9 are direct to an article of manufacture, Claims 10-15 are directed to a method and Claims 16-20 are directed to a method for generating contributor ratings, which include obtaining content contributed by a contributor in response to an inquiry; automatically identifying a first skill and a second skill associated with the contributed content; generating a first contributor rating for the first skill based on an automated analysis indicating a first value of the content contributed by the contributor in relation to the first skill; the first contributor rating is determined using a context score based on an extent that the contributed content advances an objective of the inquiry compared to other content contributed by at least one other contributor in response to the inquiry; generating a second contributor rating for the second skill based on an automated analysis indicating a second value of the content contributed by the contributor in relation to the second skill; and providing at least one of the first contributor rating for the first skill and the second contributor rating for the second skill for presentation in association with the content contributed by the contributor for Claim 1.  Obtaining content contributed by a contributor; identifying a particular skill associated with the contributed content using a domain-specific lexicon; determining an event-level rating indicating a value of the contributed content in relation to the particular skill to identify context and sentiment associated with the contributed content wherein the context is captured based on an extent that the contributed content advances an objective of an inquiry posted via a social networking platform compared to other content contributed by at least one other contributor in response to the inquiry; generating a contributor rating for the particular skill based on the event-level rating associated with the contributed content and a set of additional event-level ratings; and  providing the contributor rating for the particular skill for presentation in association with the content contributed by the contributor for Claim 10.  Generate event-level ratings for each skill identified in association with content contributed by a contributor and determine a set of contributor ratings for the contributor using the event-level ratings, wherein a contributor rating is determined for each identified skill to indicate a value of content provided by the contributed in relation to the corresponding skill and wherein the set contributor ratings is determined using context scores that are based on an extent that the content provided by the contributor advances an objective of the inquiry posted via the online forum compared to other content contributed by at least one other contributor in response to the inquiry for Claim 16.  As drafted, this is, under its broadest reasonable interpretation, within the Abstract idea grouping of “Methods of Organizing Human Activity” – advertising, marketing or sales activities; business relations. Other than reciting a “computer storage media”, “computing devices”, “data store”, and “computer system”, nothing in the claim elements preclude the step from being a “Methods of Organizing Human Activity” – advertising, marketing or sales activities; business relations.  Accordingly, the claim recites an abstract idea.  
This judicial exception is not integrated into a practical application. The claims primarily recite the additional element of using a computer to perform each step. The computer is recited at a high-level of generality, such that it amounts no more than mere instructions to apply the exception using a computer component. See MPEP 2106.05(f). Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims also fail to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, and/or an additional element applies or uses the judicial  exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  See 84 Fed. Reg. 55.  In particular, there is a lack of improvement to a computer or technical field in group/contributor evaluation. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “computer storage media”, “computing devices”, “data store”, and “computer system”, is insufficient to amount to significantly more. (See MPEP 2106.05(f) – Mere Instructions to Apply an Exception – “Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible.” Alice Corp., 134 S. Ct. at 235). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
The claim fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, adding unconventional steps that confine the claim to a particular useful application, and/or meaningful limitations beyond generally linking the use of an abstract idea to a particular environment.  See 84 Fed. Reg. 55. Viewed individually or as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.   With regards to obtaining and analyzing contributor content and step 2B, it is conventional – see conventional computer function, MPEP 2106.05(d)(II) i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321 and storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc. Examiner concludes that the additional elements in combination fail to amount to significantly more than the abstract idea based on findings that each element merely performs the same function(s) in combination as each element performs separately. The claim is not patent eligible. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.
Dependent Claims 2-9, 11, 13-15 and 17-20 recite the additional limitations of the first skill comprises a first topic or subject matter and the second skill comprises a second topic or subject matter; contributor rating for the skill is generated by determining an event-level rating for the skill based on the contributed content; aggregating the event-level rating with a set of additional event-level ratings determined for the skill; the event- level rating for the first skill is determined using at least one of an outcome score, a context score, and a sentiment score; the sentiment is identified using one or more comments or feedback provided in response to the contributed content; contributor ratings; the skills are presented in association with the contributor ratings with the content contributed by the contributor; the context associated with the contributed content is captured based on an extent the contributed content advances towards answering the question posted; the sentiment associated with the contributed content is captured based on an extent of sentiment expressed in one or more comments or responses to the contributed content; and event-level ratings are weighted based on a time decay, which continue to further narrow the abstract idea. Dependent Claim 13 recits the additional element “social networking platform” which is MPEP 2106.05(f) – Mere Instructions to Apply an Exception. Social networking platform is interpreted as a website and for both Step 2A, Prong II and Step 2B it is MPEP 2106.05(f). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all 

obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 - 11 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ipeirotis et al., US Publication No. 20150242447A1 [hereinafter Ipeirotis], in view of Si et al., US Publication No US 20120215773A1 [hereinafter Si], and in further view of Carter, US Publication No US 20140279625A1 [hereinafter Carter].
Regarding Claim 1, 
Ipeirotis teaches
One or more computer storage media storing computer-useable instructions that, when used by one or more computing devices, cause the one or more computing devices to perform operations comprising: obtaining content contributed by a contributor in response to an inquiry posted via an online forum (Ipeirotis Par. 5 – “In one aspect, a computer system includes at least one processor, and memory storing instructions that, when executed by the at least one processor, cause the system to determine a concept space for a new contribution from a contributor to a crowdsourced repository, obtain previously correct contributions of the contributor in the concept space,"; Par. 41-"The exercise may be in the form of a quiz question that can either collect new information (e.g., a new contribution) for the crowdsourced repository or test the competence of the contributor with regard to a topic (e.g., a calibration question where the answer is known). "; Par. 35-"Clients 180 may be a personal computing device, such as a tablet, smartphone, laptop, personal computer, etc., that allows a contributor to connect to the Internet and participate in a crowdsource exercise. "; Par. 14-"In another aspect, a non-transitory computer-readable medium may include instructions executable by at least one processor that cause a computer system to perform one or more of the methods described above.”).
automatically identifying a first skill and a second skill associated with the contributed content using a domain-specific lexicon stored in a data store; (Ipeirotis Par. 5 – “a computer system includes at least one processor, and memory storing instructions that, when executed by the at least one processor, cause the system to determine a concept space[topic] for a new contribution from a contributor to a crowdsourced repository, obtain previously correct contributions of the contributor in the concept space, obtain previously incorrect contributions of the contributor in the concept space, and determine an expertise [skill] confidence score for the new contribution based on a comparison of the new contribution with the previously correct contributions and the previously incorrect contributions. The instructions may also include instructions that, when executed, cause the system to automatically approve the new contribution for the crowdsourced repository based on whether a threshold is met based on the expertise confidence score. "; Par. 10-"the method may include determining a contributor confidence score based on prior contributions by the contributor, and determining the contribution confidence score based on a combination of the contributor confidence score, the first expertise confidence score and the second expertise confidence score."; Par 54-"When a similarity has been computed for each concept space (525, No), the system may determine an expertise confidence score based on the similarity computation(s) (530). In some implementations, the system may include a machine learning classifier trained to combine the similarity scores of two or more concept spaces to determine the expertise confidence score. The machine learning classifier may be trained with training data and may use the training data to autotune the combination of the similarity computations so that the combination provides the best results for the expertise confidence score.”; Par. 74-“ These computer programs (also known as programs, software, software applications or code) include machine instructions for a programmable processor, and can be implemented in a high-level procedural and/or object-oriented programming language, and/or in assembly/machine language.”).
generating a first contributor rating for the first skill based on an automated analysis of at least a portion of the contributed content related to the first skill, the first contributor rating indicating a first value of the content contributed by the contributor in relation to the first skill…; (Ipeirotis Par. 5 – “determine a concept space[topic] for a new contribution from a contributor to a crowdsourced repository, obtain previously correct contributions of the contributor in the concept space, obtain previously incorrect contributions of the contributor in the concept space, and determine an expertise [skill] confidence score for the new contribution based on a comparison of the new contribution with the previously correct contributions and the previously incorrect contributions. "; Par. 49-"Accordingly, process 500 begins with the receipt of a new contribution from a crowdsource contributor (505). The system may proceed to evaluate various signals for the new contribution. One of the signals may be a contributor expertise signal, expressed as an expertise confidence score. In other words, for the particular contributor, the system may determine what area of expertise the contribution falls under and then estimate the contributor's expertise in that area based on prior contributions in the area. The area of expertise may itself be based on classification in one or more concept spaces. Thus, the system may determine a classification for the contribution in a concept space (510). A concept space is a topic, a taxonomy, and/or a contribution type. A topic concept space may be derived from a topic model trained in an unsupervised manner using a large corpus, such as a web corpus. The topic model can then be used to classify a new contribution into one of the topics. If the new contribution is not a text-based contribution, the system may generate a pseudo-document from the contribution, as described hereafter with regard to FIG. 6, and use the topic model to classify the pseudo-document into a topic.");
generating a second contributor rating for the second skill based on an automated analysis of at least a portion of the contributed content related to the second skill, the second contributor rating indicating a second value of the content contributed by the contributor in relation to the second skill; (Ipeirotis Par. 9 – “The method may also include determining a taxonomy classification for the new contribution, obtaining a second positive feature set of prior correct contributions from the contributor for the taxonomy classification, obtaining a second negative feature set of prior incorrect contributions from the contributor for the taxonomy classification, and determining, using the at least one processor, a second expertise confidence score for the new contribution based on a comparison of the new contribution with the second positive feature set and with the second negative feature set. The method may further include determining a contribution confidence score based on a combination of the first expertise confidence score and the second expertise confidence score and automatically adding the new contribution to active contributions for the crowdsourced repository based on whether the contribution confidence score meets a threshold.");
Ipeirotis discloses comparing contributions in Par 59 and the following feature is expounded upon by Si:
…and wherein the first contributor rating is determined using a context score based on an extent that the contributed content advances an objective of the inquiry compared to other content contributed by at least one other contributor in response to the inquiry(Si- Par. 5-“ The user interactions can correspond to user-generated content on at least one of a question answering web site, a bulletin board web site, a blog, or a social networking web site. The weighting factor can include a combination of multiple quality factors, and quality factors can include a relevance of a content item by one user to an associated prior content item by another user, an originality of a content item relative to other content items, a coverage of a content item corresponding to a measure of uncommon terms in the content item, a richness of the content item, or a timeliness of a content item.” Par. 47-“ A user content item can additionally be evaluated based upon its originality. For example, a question posted to a Q&A website may be compared to other questions posted to the website or an answer posted to a Q&A website may be compared to other answers to the same or a similar question.”; Par. 50-“ n authority score can be assigned to a user based upon the quality of responses or ratings the user has made to user-generated content contributed by other users to the electronic community. The authority score, for example, may represent a measurement of the number of useful responses a user has provided to the electronic community. A user may have a high contributiveness score and a low authority score or vice-versa, depending upon the manner in which the user interacts with the electronic community. In some implementations, the scores can be calculated in accordance with a time decay, such that older interactions have less of an impact on the weightings and/or the scores than more recent interactions.”)
Ipeirotis and Si are directed to contributor evaluation systems. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the comparisons of Ipeirotis to utilize context analysis, as taught by Si, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Ipeirotis with the motivation of promoting or rewarding users for contributing a large number of high quality content items. (Si Par. 32).

Ipeirotis in view of Si fail to teach the following feature taught by Carter:
and providing the first contributor rating for the first skill and the second contributor rating for the second skill for concurrent presentation in association with the content contributed by the contributor within a user interface of the online forum. (Carter Par. 54 – “Thus, GUI function 325 may receive data from backend system 102 before rendering one or more corresponding UIs displaying the received skill-rating related data of a user, such as skill data of the user, pending rating data of the user, 360-degree feedback data of the user, member data of a group of the user, group (team) rating data of a group of the user, rater data of the user, profile data of the user, and public rating data of an event of the user (if the user is subscribed to the needed membership), and so on. ;"Par. 80-"Chart processor 307 is programmed or configured to process a user request for displaying, e.g., a skill-chart or a spider chart (showing 360-degree ratings from raters of different relationships to a user).; Par. 113-“” Group profile viewer component 581 may be adapted to provide one or more user interfaces to display a partial or complete list of data about a group profile for a user associated with the group to view or edit the same group file data as permitted or needed. Group member list viewer component 582 may be adapted to provide one or more user interfaces to display a partial or complete list of data about one or more members of a group for a user associated with the group to view or edit the same group member data as permitted or needed. Group-skill list viewer component 583 may be adapted to provide one or more user interfaces to display a partial or complete list of data about one or more group-skills of a group for a user associated with the group to view or edit the same group-skill data as permitted or needed. Group bulletin list viewer component 584 may be adapted to provide one or more user interfaces to display a partial or complete list of data about one or more bulletin entries of a group for a user associated with the group to view or act on the same group bulletin data as permitted or needed. Group discussion list viewer component 585 may be adapted to provide one or more user interfaces to display a partial or complete list of data about one or more discussions of a group for a user associated with the group to view or act on (e.g. comment on or follow up with) the same group discussion data as permitted or needed. User group list viewer component 586 may be adapted to provide one or more user interfaces to display a partial or complete list of data about one or more groups with which a user is associated, for the user view or edit the same user group data as permitted or needed.”Abstract- social network system- Par. 1 of Specification states – “Social networking platforms oftentimes include a forum, or online discussion board,”)

Ipeirotis, Si and Carter are directed to contributor evaluation systems. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Ipeirotis in view of Si to generate event level ratings, as taught by Carter, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Ipeirotis in view of Si with the motivation of improving the skill … over time through progressive ratings of the skill associated with a series of activities. (Carter Par.60).
Regarding Claim 2, 
Ipeirotis in view of Si in further view of Carter teach
The one or more computer storage media of claim 1, wherein the first skill comprises a first topic or subject matter and the second skill comprises a second topic or subject matter. (Ipeirotis Par. 5 – “determine a concept space[topic] for a new contribution from a contributor to a crowdsourced repository, obtain previously correct contributions of the contributor in the concept space, obtain previously incorrect contributions of the contributor in the concept space, and determine an expertise [skill] confidence score for the new contribution based on a comparison of the new contribution with the previously correct contributions and the previously incorrect contributions. ; Par. 7-"determine a second concept space for the new contribution, obtain previously correct contributions of the contributor in the second concept space, obtain previously incorrect contributions of the contributor in the second concept space, and determine a second expertise confidence score for the new contribution”)

Regarding Claim 3, 
Ipeirotis in view of Si in further view of Carter teach the one or more computer storage media of claim 1…
Ipeirotis in view of Si fail to teach the following feature taught by Carter:
wherein the first contributor rating for the first skill is generated by determining an event-level rating for the first skill based on the contributed content. (Carter Par. 54 – “GUI function 325 may receive data from backend system 102 before rendering one or more corresponding UIs displaying the received skill-rating related data of a user, such as skill data of the user, pending rating data of the user, 360-degree feedback data of the user, member data of a group of the user, group (team) rating data of a group of the user, rater data of the user, profile data of the user, and public rating data of an event of the user (if the user is subscribed to the needed membership), and so on. ; Par. 60-"As used herein, the term "activity", when used in a context linked to skill-rating, may refer to any of an event, a task, a mission, an assignment, an activity, or any combination thereof, in which a participant's level of a skill may be demonstrated. A user may improve a skill over time as the user is involved in more activities of same, similar or different natures. Thus, by associating a rating of a skill with a concrete event, the user's improvement of the skill may be seen over time through progressive ratings of the skill associated with a series of activities as given by fellow followers of the user involved in the same.”
and aggregating the event-level rating with a set of additional event-level ratings determined for the first skill based on other content contributed by the contributor. (Carter Par. 57 – “User skill DS 202 may be configured to store skill data of users. By way of example and not limitation, the stored skill data of a user (identified by a user ID) may include one or more skills (each identified by a skill ID) associated with the user, the date on which a skill was added to be associated with the user, the average rating of a skill associated with the user and the category in which a skill associated with the user is designated. "; Par. 162-"Referring to FIG. 8H, activity panel 817 is included in the home page to provide a condensed or summary view of information about used-for-skill-rating activities of the user and let the user have quick access to activity-based rating data of the user."; Par. 163-"Activity panel 817 may further include a "View all" link 851. Clicking the "View all" link 851 may result in displaying of a UI of an expanded viewing area through which the user may view information related to all of the used-for-skill-rating activities of the user (including rating data on skills linked to each activity) and gain access to functionalities associated with the activity. "; Par.287-In one implementation, for each target skill, at each time point 1621 (which corresponds to a particular request round of the underlying user rating request), an average value of the received star ratings on the target skill corresponding to the time point is computed, and then plotted on the skill chart."; Par. 162-"Referring to FIG. 8H, activity panel 817 is included in the home page to provide a condensed or summary view of information about used-for-skill-rating activities of the user and let the user have quick access to activity-based rating data of the user. As shown, activity panel 817 may include a plurality of sub-panels 850 each dedicating to a particular used-for-skill-rating activity created by a user via creating a rating request.”)

Ipeirotis, Si and Carter are directed to contributor evaluation systems. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Ipeirotis in view of Si to generate event level ratings, as taught by Carter, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Ipeirotis in view of Si with the motivation of improving the skill … over time through progressive ratings of the skill associated with a series of activities. (Carter Par.60).
Regarding Claim 4, 
Ipeirotis in view of Si in further view of Carter teach the one or more computer storage media of claim 3…
Ipeirotis in view of Si fail to teach the following feature taught by Carter:
wherein the second contributor rating for the second skill is generated by determining a second event-level rating for the second skill based on the contributed content. (Carter Par. 54 – “GUI function 325 may receive data from backend system 102 before rendering one or more corresponding UIs displaying the received skill-rating related data of a user, such as skill data of the user, pending rating data of the user, 360-degree feedback data of the user, member data of a group of the user, group (team) rating data of a group of the user, rater data of the user, profile data of the user, and public rating data of an event of the user (if the user is subscribed to the needed membership), and so on. ; Par. 60-"As used herein, the term "activity", when used in a context linked to skill-rating, may refer to any of an event, a task, a mission, an assignment, an activity, or any combination thereof, in which a participant's level of a skill may be demonstrated. A user may improve a skill over time as the user is involved in more activities of same, similar or different natures. Thus, by associating a rating of a skill with a concrete event, the user's improvement of the skill may be seen over time through progressive ratings of the skill associated with a series of activities as given by fellow followers of the user involved in the same.”)
and aggregating the second event-level rating with a second set of additional event-level ratings determined for the second skill based on the other content contributed by the contributor. (Carter Par. 57 – “User skill DS 202 may be configured to store skill data of users. By way of example and not limitation, the stored skill data of a user (identified by a user ID) may include one or more skills (each identified by a skill ID) associated with the user, the date on which a skill was added to be associated with the user, the average rating of a skill associated with the user and the category in which a skill associated with the user is designated. "; Par. 162-"Referring to FIG. 8H, activity panel 817 is included in the home page to provide a condensed or summary view of information about used-for-skill-rating activities of the user and let the user have quick access to activity-based rating data of the user."; Par. 163-"Activity panel 817 may further include a "View all" link 851. Clicking the "View all" link 851 may result in displaying of a UI of an expanded viewing area through which the user may view information related to all of the used-for-skill-rating activities of the user (including rating data on skills linked to each activity) and gain access to functionalities associated with the activity. "; Par.287-In one implementation, for each target skill, at each time point 1621 (which corresponds to a particular request round of the underlying user rating request), an average value of the received star ratings on the target skill corresponding to the time point is computed, and then plotted on the skill chart."; Par. 162-"Referring to FIG. 8H, activity panel 817 is included in the home page to provide a condensed or summary view of information about used-for-skill-rating activities of the user and let the user have quick access to activity-based rating data of the user. As shown, activity panel 817 may include a plurality of sub-panels 850 each dedicating to a particular used-for-skill-rating activity created by a user via creating a rating request.”)

Ipeirotis, Si and Carter are directed to contributor evaluation systems. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Ipeirotis in view of Si to generate event level ratings, as taught by Carter, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Ipeirotis in view of Si with the motivation of improving the skill … over time through progressive ratings of the skill associated with a series of activities. (Carter Par.60).
Regarding Claim 5, 
Ipeirotis in view of Si in further view of Carter teach the one or more computer storage media of claim 3…
Si teaches context scoring and the following features are expounded upon by Carter:
wherein the event- level rating for the first skill is determined using at least one of an outcome score, the context score, and a sentiment score. (Carter – [sentiment score] -Fig. 15B; Par. 276 – “Each outgoing-rating panel 1521 may further include clickable “Details” stub 1525. Clicking “Details” stub 1525 results in the hosting outgoing-rating panel 1521 being expanded to include rating sub-panel 1526 and comment sub-panel 1527. As shown, rating sub-panel 1526 may include, for the underlying rating instance, appreciation text 1526-A listing the appreciation which the user (rater) expressed to the ratee (in view of the ratee's performance demonstrated in the reference activity), rating block 1526-B listing the rater's ratings of target skills, and advice text 1526-C listing the advice which the rater provided to the ratee (in view of the ratee's performance demonstrated in the reference activity). Comment sub-panel 1527 may include “Show all” link 1527-A for showing all comments posted on the rating, comment block 1527-B showing either a first comment or all the comments posted on the rating, input field 1531 for providing text of a new comment, and “Post Comment” button 1532 for submitting the text of a new comment (entered via input field 1531).”)
Ipeirotis, Si and Carter are directed to contributor evaluation systems. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Ipeirotis to generate event level ratings including sentiment, as taught by Carter, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Ipeirotis with the motivation of improving the skill … over time through progressive ratings of the skill associated with a series of activities. (Carter Par.60).

Regarding Claim 6, 
Ipeirotis in view of Si in further view of Carter teach the one or more computer storage media of claim 3, wherein the event- level rating for the first skill …
Ipeirotis discloses evaluation and scoring and the scores are expounded upon by the following taught by Si:
wherein the event- level rating for the first skill is determined based on context and sentiment associated with the contributed content. (Si Par. 44-45 – [context] “Quality measurements associated with the content of user interactions are calculated at 402. The user interactions, in some examples, includes the upload of new user-generated content through the submission of a question or answer on a question and answer (Q&A) website or the posting of a topic or discussion on a blog or online bulletin board. Each user-generated content item can be evaluated to determine a quality score. The quality score may be based upon a number of factors, e.g., the relevance of the content item, the originality of the content item, or the level of focus of the content item. In some implementations, the quality score of a user-generated content item includes a collection of individual factor scores.  The quality of a user-generated content item can be evaluated based, in part, upon the context in which the content item was introduced. In some examples, a relevance factor is used to evaluate the relevance of a user-generated content item with relation to the topic of the website, bulletin board, or topic forum, or to the question to which the content item responds. In some implementations, a relevance factor is calculated using Latent Dirichlet Allocation (LDA).”; Par. 48-[sentiment] “ Links are identified between users based on the interactions between the users at 404. Interactions between two users such as a “replied-to” activity can be used to establish links between the individual users. A common type of interaction may involve a first user uploading new user-generated content and a second user responding to that user-generated content in some manner (e.g., viewing, ranking, rating, or uploading a new user-generated content response). In another example, when a user uploads a new question to a Q&A website or posts a discussion on an online bulletin board, the interaction is considered to be between the user and the website or bulletin board. In some examples, links connect two users based upon an answer posted by a second user in response to a question posted by a first user, a rating posted by a second user in reference to content provided by a first user, or a comment posted by a second user in response to a blog entry posted by a first user. In some implementations, a virtual user (e.g., node) represents one end of an interaction. For example, if a first user posts a new question to a bulletin board, the bulletin board may be represented by a virtual user. In this manner, for example, if a user posts an irrelevant topic to a discussion board, and no users respond to the irrelevant post, the process 400 has a method for applying a quality score to the user-generated content and adjusting the credential score(s) of the user accordingly.”)
Ipeirotis, Si, and Carter are directed to contributor evaluation systems. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Ipeirotis to utilize sentiment and context analysis, as taught by Si, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Ipeirotis with the motivation of promoting or rewarding users for contributing a large number of high quality content items. (Si Par. 32).
Regarding Claim 7, 
Ipeirotis in view of Si in further view of Carter teach the one or more computer storage media of claim 6…
Ipeirotis in view of Si fail to teach the following feature taught by Carter:
wherein the sentiment is identified using one or more comments or feedback provided in response to the contributed content. (Carter – Fig. 15B; Par. 276 – “Each outgoing-rating panel 1521 may further include clickable “Details” stub 1525. Clicking “Details” stub 1525 results in the hosting outgoing-rating panel 1521 being expanded to include rating sub-panel 1526 and comment sub-panel 1527. As shown, rating sub-panel 1526 may include, for the underlying rating instance, appreciation text 1526-A listing the appreciation which the user (rater) expressed to the ratee (in view of the ratee's performance demonstrated in the reference activity), rating block 1526-B listing the rater's ratings of target skills, and advice text 1526-C listing the advice which the rater provided to the ratee (in view of the ratee's performance demonstrated in the reference activity). Comment sub-panel 1527 may include “Show all” link 1527-A for showing all comments posted on the rating, comment block 1527-B showing either a first comment or all the comments posted on the rating, input field 1531 for providing text of a new comment, and “Post Comment” button 1532 for submitting the text of a new comment (entered via input field 1531).”)
Ipeirotis, Si and Carter are directed to evaluation systems. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Ipeirotis in view of Si to generate event level ratings including sentiment, as taught by Carter, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Ipeirotis in view of Si with the motivation of improving the skill … over time through progressive ratings of the skill associated with a series of activities. (Carter Par.60).
Regarding Claim 8, 	
Ipeirotis in view of Si in further view of Carter teach the one or more computer storage media of claim 1…
Ipeirotis in view of Si fail to teach the following feature taught by Carter:
wherein the first contributor rating and the second contributor rating are concurrently presented in relation to a graphical representation of the inquiry posted via the online forum, and in association with the content contributed by the contributor. (Carter Par. 54 – “Thus, GUI function 325 may receive data from backend system 102 before rendering one or more corresponding UIs displaying the received skill-rating related data of a user, such as skill data of the user, pending rating data of the user, 360-degree feedback data of the user, member data of a group of the user, group (team) rating data of a group of the user, rater data of the user, profile data of the user, and public rating data of an event of the user (if the user is subscribed to the needed membership), and so on. ;"Par. 80-"Chart processor 307 is programmed or configured to process a user request for displaying, e.g., a skill-chart or a spider chart (showing 360-degree ratings from raters of different relationships to a user); Par. 113-“” Group profile viewer component 581 may be adapted to provide one or more user interfaces to display a partial or complete list of data about a group profile for a user associated with the group to view or edit the same group file data as permitted or needed. Group member list viewer component 582 may be adapted to provide one or more user interfaces to display a partial or complete list of data about one or more members of a group for a user associated with the group to view or edit the same group member data as permitted or needed. Group-skill list viewer component 583 may be adapted to provide one or more user interfaces to display a partial or complete list of data about one or more group-skills of a group for a user associated with the group to view or edit the same group-skill data as permitted or needed. Group bulletin list viewer component 584 may be adapted to provide one or more user interfaces to display a partial or complete list of data about one or more bulletin entries of a group for a user associated with the group to view or act on the same group bulletin data as permitted or needed. Group discussion list viewer component 585 may be adapted to provide one or more user interfaces to display a partial or complete list of data about one or more discussions of a group for a user associated with the group to view or act on (e.g. comment on or follow up with) the same group discussion data as permitted or needed. User group list viewer component 586 may be adapted to provide one or more user interfaces to display a partial or complete list of data about one or more groups with which a user is associated, for the user view or edit the same user group data as permitted or needed.”Abstract- social network system- Par. 1 of Specification states – “Social networking platforms oftentimes include a forum, or online discussion board,”; Par. 47).”

Ipeirotis, Si and Carter are directed to evaluation systems. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Ipeirotis in view of Si to generate event level ratings, as taught by Carter, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Ipeirotis in view of Si with the motivation of improving the skill … over time through progressive ratings of the skill associated with a series of activities. (Carter Par.60).
Regarding Claim 9, 
Ipeirotis in view of Si in further view of Carter teach the one or more computer storage media of claim 8…
Ipeirotis in view of Si fail to teach the following feature taught by Carter:
wherein the first skill is presented in association with the first contributor rating and the second skill is presented in association with the second contributor rating. (Carter Par. 54 – “Thus, GUI function 325 may receive data from backend system 102 before rendering one or more corresponding UIs displaying the received skill -rating related data of a user, such as skill data of the user, pending rating data of the user, 360-degree feedback data of the user, member data of a group of the user, group (team) rating data of a group of the user, rater data of the user, profile data of the user, and public rating data of an event of the user (if the user is subscribed to the needed membership), and so on. " ; FIGS. 14A-C illustrate exemplary UIs which the disclosed skill-rating system provides to enable a user to view the user's skill data and used-for-skill rating activity data, according to one or more embodiments of the present disclosure.)”

Ipeirotis, Si,  and Carter are directed to evaluation systems. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Ipeirotis in view of Si to generate event level ratings, as taught by Carter, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Ipeirotis in view of Si with the motivation of improving the skill … over time through progressive ratings of the skill associated with a series of activities. (Carter Par.60).
Regarding Claim 10, 
Ipeirotis teaches
A computerized method to facilitate generation of contributor ratings, the method comprising: obtaining content contributed by a contributor (Ipeirotis Par. 5-“In one aspect, a computer system includes at least one processor, and memory storing instructions that, when executed by the at least one processor, cause the system to determine a concept space for a new contribution from a contributor to a crowdsourced repository, obtain previously correct contributions of the contributor in the concept space,"; Par. 41-"The exercise may be in the form of a quiz question that can either collect new information (e.g., a new contribution) for the crowdsourced repository or test the competence of the contributor with regard to a topic (e.g., a calibration question where the answer is known).";
identifying a particular skill associated with the contributed content using a domain-specific lexicon within a data store; (Ipeirotis Par. 5-“ determine a concept space[topic] for a new contribution from a contributor to a crowdsourced repository, obtain previously correct contributions of the contributor in the concept space, obtain previously incorrect contributions of the contributor in the concept space, and determine an expertise [skill] confidence score for the new contribution based on a comparison of the new contribution with the previously correct contributions and the previously incorrect contributions. The instructions may also include instructions that, when executed, cause the system to automatically approve the new contribution for the crowdsourced repository based on whether a threshold is met based on the expertise confidence score. "; Par. 10-"the method may include determining a contributor confidence score based on prior contributions by the contributor, and determining the contribution confidence score based on a combination of the contributor confidence score, the first expertise confidence score and the second expertise confidence score."; Par 54-"When a similarity has been computed for each concept space (525, No), the system may determine an expertise confidence score based on the similarity computation(s) (530). In some implementations, the system may include a machine learning classifier trained to combine the similarity scores of two or more concept spaces to determine the expertise confidence score. The machine learning classifier may be trained with training data and may use the training data to autotune the combination of the similarity computations so that the combination provides the best results for the expertise confidence score.";
Ipeirotis fails to teach the following feature taught by Si:
…based on an automated analysis of the contributed content related to the particular skill to identify context and sentiment associated with the contributed content; (Si Par. 44-45 –[context] “Quality measurements associated with the content of user interactions are calculated at 402. The user interactions, in some examples, includes the upload of new user-generated content through the submission of a question or answer on a question and answer (Q&A) website or the posting of a topic or discussion on a blog or online bulletin board. Each user-generated content item can be evaluated to determine a quality score. The quality score may be based upon a number of factors, e.g., the relevance of the content item, the originality of the content item, or the level of focus of the content item. In some implementations, the quality score of a user-generated content item includes a collection of individual factor scores.  The quality of a user-generated content item can be evaluated based, in part, upon the context in which the content item was introduced. In some examples, a relevance factor is used to evaluate the relevance of a user-generated content item with relation to the topic of the website, bulletin board, or topic forum, or to the question to which the content item responds. In some implementations, a relevance factor is calculated using Latent Dirichlet Allocation (LDA).”; Par. 48-[sentiment]“ Links are identified between users based on the interactions between the users at 404. Interactions between two users such as a “replied-to” activity can be used to establish links between the individual users. A common type of interaction may involve a first user uploading new user-generated content and a second user responding to that user-generated content in some manner (e.g., viewing, ranking, rating, or uploading a new user-generated content response). In another example, when a user uploads a new question to a Q&A website or posts a discussion on an online bulletin board, the interaction is considered to be between the user and the website or bulletin board. In some examples, links connect two users based upon an answer posted by a second user in response to a question posted by a first user, a rating posted by a second user in reference to content provided by a first user, or a comment posted by a second user in response to a blog entry posted by a first user. In some implementations, a virtual user (e.g., node) represents one end of an interaction. For example, if a first user posts a new question to a bulletin board, the bulletin board may be represented by a virtual user. In this manner, for example, if a user posts an irrelevant topic to a discussion board, and no users respond to the irrelevant post, the process 400 has a method for applying a quality score to the user-generated content and adjusting the credential score(s) of the user accordingly.”)
wherein the context is captured based on an extent that the contributed content advances an objective of an inquiry posted via a social networking platform compared to other content contributed by at least one other contributor in response to the inquiry (Si- Par. 5-“ The user interactions can correspond to user-generated content on at least one of a question answering web site, a bulletin board web site, a blog, or a social networking web site. The weighting factor can include a combination of multiple quality factors, and quality factors can include a relevance of a content item by one user to an associated prior content item by another user, an originality of a content item relative to other content items, a coverage of a content item corresponding to a measure of uncommon terms in the content item, a richness of the content item, or a timeliness of a content item.” Par. 47-“ A user content item can additionally be evaluated based upon its originality. For example, a question posted to a Q&A website may be compared to other questions posted to the website or an answer posted to a Q&A website may be compared to other answers to the same or a similar question.”; Par. 50-“ n authority score can be assigned to a user based upon the quality of responses or ratings the user has made to user-generated content contributed by other users to the electronic community. The authority score, for example, may represent a measurement of the number of useful responses a user has provided to the electronic community. A user may have a high contributiveness score and a low authority score or vice-versa, depending upon the manner in which the user interacts with the electronic community. In some implementations, the scores can be calculated in accordance with a time decay, such that older interactions have less of an impact on the weightings and/or the scores than more recent interactions.”);
Ipeirotis, Si, and Carter are directed to contributor evaluation systems. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Ipeirotis to utilize sentiment and context analysis, as taught by Si, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Ipeirotis with the motivation of promoting or rewarding users for contributing a large number of high quality content items. (Si Par. 32).
Ipeirotis in view of Si teach evaluation contributions and the following feature is expounded upon by Carter:
determining an event-level rating indicating a value of the contributed content in relation to the particular skill, the event-level rating determined.. (Carter Par. 54 – “GUI function 325 may receive data from backend system 102 before rendering one or more corresponding UIs displaying the received skill-rating related data of a user, such as skill data of the user, pending rating data of the user, 360-degree feedback data of the user, member data of a group of the user, group (team) rating data of a group of the user, rater data of the user, profile data of the user, and public rating data of an event of the user (if the user is subscribed to the needed membership), and so on. ; Par. 60-"As used herein, the term "activity", when used in a context linked to skill-rating, may refer to any of an event, a task, a mission, an assignment, an activity, or any combination thereof, in which a participant's level of a skill may be demonstrated. A user may improve a skill over time as the user is involved in more activities of same, similar or different natures. Thus, by associating a rating of a skill with a concrete event, the user's improvement of the skill may be seen over time through progressive ratings of the skill associated with a series of activities as given by fellow followers of the user involved in the same.”)
generating a contributor rating for the particular skill based on the event-level rating associated with the contributed content and a set of additional event-level ratings determined for the particular skill using other content contributed by the contributor (Carter Par. 54 – “GUI function 325 may receive data from backend system 102 before rendering one or more corresponding UIs displaying the received skill-rating related data of a user, such as skill data of the user, pending rating data of the user, 360-degree feedback data of the user, member data of a group of the user, group (team) rating data of a group of the user, rater data of the user, profile data of the user, and public rating data of an event of the user (if the user is subscribed to the needed membership), and so on. ; Par. 60-"As used herein, the term "activity", when used in a context linked to skill-rating, may refer to any of an event, a task, a mission, an assignment, an activity, or any combination thereof, in which a participant's level of a skill may be demonstrated. A user may improve a skill over time as the user is involved in more activities of same, similar or different natures. Thus, by associating a rating of a skill with a concrete event, the user's improvement of the skill may be seen over time through progressive ratings of the skill associated with a series of activities as given by fellow followers of the user involved in the same.”)
and providing the contributor rating for the particular skill for presentation in association with the content contributed by the contributor (Carter Par. 54 – “Thus, GUI function 325 may receive data from backend system 102 before rendering one or more corresponding UIs displaying the received skill-rating related data of a user, such as skill data of the user, pending rating data of the user, 360-degree feedback data of the user, member data of a group of the user, group (team) rating data of a group of the user, rater data of the user, profile data of the user, and public rating data of an event of the user (if the user is subscribed to the needed membership), and so on. ;"Par. 80-"Chart processor 307 is programmed or configured to process a user request for displaying, e.g., a skill-chart or a spider chart (showing 360-degree ratings from raters of different relationships to a user).”)
Ipeirotis, Si and Carter are directed to contributor evaluation systems. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the evaluation of Ipeirotis in view of Si to generate event level ratings, as taught by Carter, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Ipeirotis in view of Si with the motivation of improving the skill … over time through progressive ratings of the skill associated with a series of activities. (Carter Par.60).
Regarding Claim 11, 
Ipeirotis in view of Si in further view of Carter teach the method of claim 10…
Ipeirotis teaches:
wherein the particular skill comprises a particular topic or subject matter. (Ipeirotis Par. 5-"determine a concept space[topic] for a new contribution from a contributor to a crowdsourced repository, obtain previously correct contributions of the contributor in the concept space, obtain previously incorrect contributions of the contributor in the concept space, and determine an expertise [skill] confidence score for the new contribution based on a comparison of the new contribution with the previously correct contributions and the previously incorrect contributions.; Par. 15 – “One or more of the implementations of the subject matter described herein can be implemented so as to realize one or more of the following advantages. As one example, implementations attract unpaid contributors, targeting those with expertise in specific topics.”)
Regarding Claim 12, - Cancelled
Regarding Claim 14, 
Ipeirotis in view of Si in further view of Carter teach the method of claim 10…
Ipeirotis in view of Si teach evaluation contributions and the following feature is expounded upon by Carter:
wherein the sentiment associated with the contributed content is captured based on an extent of sentiment expressed in one or more comments or responses to the contributed content. (Carter – Fig. 15B; Par. 276 – “Each outgoing-rating panel 1521 may further include clickable “Details” stub 1525. Clicking “Details” stub 1525 results in the hosting outgoing-rating panel 1521 being expanded to include rating sub-panel 1526 and comment sub-panel 1527. As shown, rating sub-panel 1526 may include, for the underlying rating instance, appreciation text 1526-A listing the appreciation which the user (rater) expressed to the ratee (in view of the ratee's performance demonstrated in the reference activity), rating block 1526-B listing the rater's ratings of target skills, and advice text 1526-C listing the advice which the rater provided to the ratee (in view of the ratee's performance demonstrated in the reference activity). Comment sub-panel 1527 may include “Show all” link 1527-A for showing all comments posted on the rating, comment block 1527-B showing either a first comment or all the comments posted on the rating, input field 1531 for providing text of a new comment, and “Post Comment” button 1532 for submitting the text of a new comment (entered via input field 1531).”)
Ipeirotis, Si and Carter are directed to contributor evaluation systems. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Ipeirotis in view of Si to generate event level ratings including sentiment, as taught by Carter, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Ipeirotis in view of Si with the motivation of improving the skill … over time through progressive ratings of the skill associated with a series of activities. (Carter Par.60).
Regarding Claim 15, 
Ipeirotis in view of Si in further view of Carter teach the method of claim 11…
Ipeirotis fails to teach the following feature taught by Si:
wherein the set of additional event-level ratings are weighted based on a time decay. (Si Par. 50 – “User credential scores are calculated at 408. The user credential scores, for example, make an effort to quantify the value of contributions made by a particular user to an electronic community. In general terms, a user may either contribute new content or provide feedback regarding content contributed by another user. Each role taken by a user can be considered separately when generating credential scores for the user. In the first place, a contributiveness score can be assigned to a user based upon the quality of contributions the user has made to the electronic community (e.g., website, discussion board, forum, etc.). For example, the contributiveness score represents a measurement of how many questions a particular user has asked and how much interest the questions generated among other authoritative users within the electronic community. Secondly, an authority score can be assigned to a user based upon the quality of responses or ratings the user has made to user-generated content contributed by other users to the electronic community. The authority score, for example, may represent a measurement of the number of useful responses a user has provided to the electronic community. A user may have a high contributiveness score and a low authority score or vice-versa, depending upon the manner in which the user interacts with the electronic community. In some implementations, the scores can be calculated in accordance with a time decay, such that older interactions have less of an impact on the weightings and/or the scores than more recent interactions.)”
Ipeirotis, and Si are directed to contributor evaluation systems. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Ipeirotis to utilize weighted ratings over time, as taught by Si, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Ipeirotis with the motivation of promoting or rewarding users for contributing a large number of high quality content items. (Si Par. 32).


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ipeirotis et al., US Publication No. 20150242447A1 [hereinafter Ipeirotis], in view of Si et al., US Publication No US 20120215773A1 [hereinafter Si], in further view of Carter, US Publication No US 20140279625A1 [hereinafter Carter], and in further view of Morrison et al., US Publication No 20180013800A1 [hereinafter Morrison] .

Regarding Claim 13, 
Ipeirotis in view of Si and in further view of Carter teach the method of claim 10…
Ipeirotis teaches
…compared to previous responses to the question posted via the social networking platform (Ipeirotis Par. 4-" Disclosed systems and methods target and attract crowdsourcing contributors who have suitable expertise for a specific task by using existing Internet advertising platforms with a feedback loop to refine the advertising campaign. In one implementation, contributors who respond to ads and participate in the crowdsourcing exercise (e.g., answer questions designed to evaluate expertise or gather new knowledge) are reported to the advertising platform as conversion events--meaning that not only did the contributor"; Par 13-"These and other aspects can include one or more of the following features. For example, the method may also include calculating a value for the conversion event based on one or more responses to the crowdsourcing exercise from the contributor, and providing the value to the advertising platform with the notification, the advertising platform using the value to refine the determining of potential contributors. In some implementations, the crowdsourcing exercise has a question format, where the question is either a collection question or a calibration question. In such implementations the method may also include repeating the generating and receiving, thereby collecting a quantity of responses for the contributor; and storing the responses for the contributor and whether a particular response was a collection or a calibration question.”; Par. 10-"the method may include determining a contributor confidence score based on prior contributions by the contributor, and determining the contribution confidence score based on a combination of the contributor confidence score, the first expertise confidence score and the second expertise confidence score)
Ipeirotis in view of Si in further view of Carter teach content responding to questions and the feature is expounded upon in the teaching taught by Morrison:
wherein the context associated with the contributed content is captured based on an extent the contributed content advances towards answering the question posted via the social networking platform… (Morrison Par. 74-“ One or more means of communication can be utilized to submit an answer in step S315. FIG. 4 illustrates an exemplary user interface for submission of an answer by a one of users 210 or 220. Web page 600 is rendered on a user device via communication between the user device and web server 106 implemented within server 100, in response to selection of a Reply user interface element associated with a question viewed in step S310. Fields 605 and 610 state the question to which a response is being provided. Field 615 notifies the user of the number of replies to date, and provides a link to view those replies, which are also displayed lower on the page in region 645. Text entry field 620 enables a user to enter their response. Field 630 enables entry of a post-level qualifier, explained further below. When the user has finished entering an answer into field 620, selection of button 640 advances the process of FIG. 3 to step S320.”; Par. 107-“ Region 1665 displays the content of replies corresponding to the selected zoom level, i.e. the position of slider 1660. The process of FIG. 9 determines the subset of replies to question 1655 that are displayed in region 1665, based on post-level qualification. " Fig 9.)
Ipeirotis, Si, and Carter are directed to evaluation systems by contributors. Morrison improves upon the contribution by progressing the answers in response to a question. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Ipeirotis in view of Si in further view of Carter to further assess and qualify, as taught by Morrison, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Ipeirotis in view of Si in further view of Carter with the motivation of helping users assess the quality or value of content posts.  (Morrison Par. 44).

Claims 16 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Carter, US Publication No US 20140279625A1 [hereinafter Carter], in view of Ipeirotis et al., US Publication No. 20150242447A1 [hereinafter Ipeirotis], and in further view of Si et al., US Publication No US 20120215773A1 [hereinafter Si].
Regarding Claim 16, 
Carter teaches
A computer system comprising: an event-level rating generating means configured to generate event-level ratings for each skill identified in association with content contributed by a contributor (Carter Par. 54-“ GUI function 325 may receive data from backend system 102 before rendering one or more corresponding UIs displaying the received skill-rating related data of a user, such as skill data of the user, pending rating data of the user, 360-degree feedback data of the user, member data of a group of the user, group (team) rating data of a group of the user, rater data of the user, profile data of the user, and public rating data of an event of the user (if the user is subscribed to the needed membership), and so on. ; Par. 60-"As used herein, the term "activity", when used in a context linked to skill-rating, may refer to any of an event, a task, a mission, an assignment, an activity, or any combination thereof, in which a participant's level of a skill may be demonstrated. A user may improve a skill over time as the user is involved in more activities of same, similar or different natures. Thus, by associating a rating of a skill with a concrete event, the user's improvement of the skill may be seen over time through progressive ratings of the skill associated with a series of activities as given by fellow followers of the user involved in the same.”; Par. 42-“ Referring to FIG. 1A, the disclosed skill rating system 100 comprises client devices 101 and a backend system 102, which are communicatively coupled to each other via one or more communication networks 103, such as Internet, one or more cellular networks and one or more local area networks. Client devices 101, as shown in FIG. 1, can be any computing devices having networking capabilities, such as PDAs, smartphones, PCs, notebook computers and tablets.”);
wherein event- level ratings are based on an automated analysis of at least a portion of the content provided by the contributor in response to an inquiry posted via an online forum( Carter Par. 63-“ In particular, a rating given by an invitee (rater) may include two parts. The first part may be feedback text provided by the rater. In one embodiment, the feedback may include the rater's appreciation for the work that the inviting user has done for the activity. The second part may be a rating on each of one or more skills (individual skills or group-skills) included in the rating request. A rating may be stored in the form a numerical value between two boundary values forming a scale. Also, the rating data may include information about the rater's relationship to the inviting user. Assuming that the inviting user invites multiple invitees to rate his skills associated with the activity, with the invitees having different relationships to the inviting user, the inviting user, upon receiving the multitude of feedbacks and ratings from the invitees, can readily see how raters having different relationships evaluate his contributions and skills associated with the activity.”
and a contributor rating means configured to determine a set of contributor ratings for the contributor using the event-level ratings, wherein a contributor rating is determined for each identified skill to indicate the value of content provided by the contributor in relation to the corresponding skill. (Carter Par. 57-“ User skill DS 202 may be configured to store skill data of users. By way of example and not limitation, the stored skill data of a user (identified by a user ID) may include one or more skills (each identified by a skill ID) associated with the user, the date on which a skill was added to be associated with the user, the average rating of a skill associated with the user and the category in which a skill associated with the user is designated. "; Par. 162-"Referring to FIG. 8H, activity panel 817 is included in the home page to provide a condensed or summary view of information about used-for-skill-rating activities of the user and let the user have quick access to activity-based rating data of the user."; Par. 163-"Activity panel 817 may further include a "View all" link 851. Clicking the "View all" link 851 may result in displaying of a UI of an expanded viewing area through which the user may view information related to all of the used-for-skill-rating activities of the user (including rating data on skills linked to each activity) and gain access to functionalities associated with the activity. "; Par.287-In one implementation, for each target skill, at each time point 1621 (which corresponds to a particular request round of the underlying user rating request), an average value of the received star ratings on the target skill corresponding to the time point is computed, and then plotted on the skill chart."; Par. 162-"Referring to FIG. 8H, activity panel 817 is included in the home page to provide a condensed or summary view of information about used-for-skill-rating activities of the user and let the user have quick access to activity-based rating data of the user. As shown, activity panel 817 may include a plurality of sub-panels 850 each dedicating to a particular used-for-skill-rating activity created by a user via creating a rating request.”);
Carter discloses social network (which includes forums as stated in Par.  1of Applicant’s specification.  The feature is expounded upon by Ipeirotis:
….in response to an inquiry posted via an online forum (Ipeirotis Par. 5 – “In one aspect, a computer system includes at least one processor, and memory storing instructions that, when executed by the at least one processor, cause the system to determine a concept space for a new contribution from a contributor to a crowdsourced repository, obtain previously correct contributions of the contributor in the concept space,"; Par. 41-"The exercise may be in the form of a quiz question that can either collect new information (e.g., a new contribution) for the crowdsourced repository or test the competence of the contributor with regard to a topic (e.g., a calibration question where the answer is known). "; Par. 35-"Clients 180 may be a personal computing device, such as a tablet, smartphone, laptop, personal computer, etc., that allows a contributor to connect to the Internet and participate in a crowdsource exercise. "; Par. 14-"In another aspect, a non-transitory computer-readable medium may include instructions executable by at least one processor that cause a computer system to perform one or more of the methods described above.”).
Ipeirotis and Carter are directed to contributor evaluation systems. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Carter to highlight social networking systems, as taught by Ipeirotis, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Carter with the motivation of including contributions having a high predicted quality …and measured based on several signals, such as user contribution history, the difficulty for the type of contribution, and the contributor's expertise in the subject area. (Ipeirotis Par. 4).
Carter in view of Ipeirotis teach contributor evaluation and the feature is expounded upon by Si:
and wherein the set contributor ratings is determined using context scores that are based on an extent that the content provided by the contributor advances an objective of the inquiry posted via the online forum compared to other content contributed by at least one other contributor in response to the inquiry (Si- Par. 5-“ The user interactions can correspond to user-generated content on at least one of a question answering web site, a bulletin board web site, a blog, or a social networking web site. The weighting factor can include a combination of multiple quality factors, and quality factors can include a relevance of a content item by one user to an associated prior content item by another user, an originality of a content item relative to other content items, a coverage of a content item corresponding to a measure of uncommon terms in the content item, a richness of the content item, or a timeliness of a content item.” Par. 47-“ A user content item can additionally be evaluated based upon its originality. For example, a question posted to a Q&A website may be compared to other questions posted to the website or an answer posted to a Q&A website may be compared to other answers to the same or a similar question.”; Par. 50-“ authority score can be assigned to a user based upon the quality of responses or ratings the user has made to user-generated content contributed by other users to the electronic community. The authority score, for example, may represent a measurement of the number of useful responses a user has provided to the electronic community. A user may have a high contributiveness score and a low authority score or vice-versa, depending upon the manner in which the user interacts with the electronic community. In some implementations, the scores can be calculated in accordance with a time decay, such that older interactions have less of an impact on the weightings and/or the scores than more recent interactions.”).
Carter, Ipeirotis, and Si are directed to contributor evaluation systems. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Carter in view of Ipeirotis to utilize sentiment and context analysis, as taught by Si, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Carter in view of Ipeirotis with the motivation of promoting or rewarding users for contributing a large number of high quality content items. (Si Par. 32).
Regarding Claim 17, 
Carter in view of Ipeirotis in further view of Si teach the system of claim 16…
Carter teaches event-level rating and sentiment scores.  The scores are expounded upon by the following taught by Si:
wherein the event-level ratings are generated based on outcome scores, the context scores, and sentiment scores. (Si Par. 44-45 –[context] “Quality measurements associated with the content of user interactions are calculated at 402. The user interactions, in some examples, includes the upload of new user-generated content through the submission of a question or answer on a question and answer (Q&A) website or the posting of a topic or discussion on a blog or online bulletin board. Each user-generated content item can be evaluated to determine a quality score. The quality score may be based upon a number of factors, e.g., the relevance of the content item, the originality of the content item, or the level of focus of the content item. In some implementations, the quality score of a user-generated content item includes a collection of individual factor scores.  The quality of a user-generated content item can be evaluated based, in part, upon the context in which the content item was introduced. In some examples, a relevance factor is used to evaluate the relevance of a user-generated content item with relation to the topic of the website, bulletin board, or topic forum, or to the question to which the content item responds. In some implementations, a relevance factor is calculated using Latent Dirichlet Allocation (LDA).”; Par. 48-[sentiment]“ Links are identified between users based on the interactions between the users at 404. Interactions between two users such as a “replied-to” activity can be used to establish links between the individual users. A common type of interaction may involve a first user uploading new user-generated content and a second user responding to that user-generated content in some manner (e.g., viewing, ranking, rating, or uploading a new user-generated content response). In another example, when a user uploads a new question to a Q&A website or posts a discussion on an online bulletin board, the interaction is considered to be between the user and the website or bulletin board. In some examples, links connect two users based upon an answer posted by a second user in response to a question posted by a first user, a rating posted by a second user in reference to content provided by a first user, or a comment posted by a second user in response to a blog entry posted by a first user. In some implementations, a virtual user (e.g., node) represents one end of an interaction. For example, if a first user posts a new question to a bulletin board, the bulletin board may be represented by a virtual user. In this manner, for example, if a user posts an irrelevant topic to a discussion board, and no users respond to the irrelevant post, the process 400 has a method for applying a quality score to the user-generated content and adjusting the credential score(s) of the user accordingly.”)
Carter, Ipeirotis and Si are directed to contributor evaluation systems. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Carter in view of Ipeirotis to utilize sentiment and context analysis, as taught by Si, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Carter in view of Ipeirotis with the motivation of promoting or rewarding users for contributing a large number of high quality content items. (Si Par. 32).

Regarding Claim 18
Carter in view of Ipeirotis in further view of Si teaches,
the system of claim 16, wherein the skills identified comprise topics or subject matter (Carter Par. 183-“The group skill selection mechanism will be further illustrated below in connection with subject matter relating to creating public rating request and collecting public ratings”; Par. 223-“ Each sub-panel 1272 may include clickable subject link 1273 showing the subject of the underlying discussion, text item 1274 showing the description of the underlying discussion,”).
Regarding Claim 19
Carter teaches,
the system of claim 16, wherein at least one contributor rating is provided for presentation in association with an indication of the contributor. (Carter Par. 54-“ Thus, GUI function 325 may receive data from backend system 102 before rendering one or more corresponding UIs displaying the received skill-rating related data of a user, such as skill data of the user, pending rating data of the user, 360-degree feedback data of the user, member data of a group of the user, group (team) rating data of a group of the user, rater data of the user, profile data of the user, and public rating data of an event of the user (if the user is subscribed to the needed membership), and so on. ;"Par. 80-"Chart processor 307 is programmed or configured to process a user request for displaying, e.g., a skill-chart or a spider chart (showing 360-degree ratings from raters of different relationships to a user).”).

Regarding Claim 20
Carter teaches the system of claim 16, …
wherein the contributor rating for a particular skill comprises an aggregation of event-level ratings associated with the particular skill, (Carter Par. 57-“ User skill DS 202 may be configured to store skill data of users. By way of example and not limitation, the stored skill data of a user (identified by a user ID) may include one or more skills (each identified by a skill ID) associated with the user, the date on which a skill was added to be associated with the user, the average rating of a skill associated with the user and the category in which a skill associated with the user is designated. "; Par. 162-"Referring to FIG. 8H, activity panel 817 is included in the home page to provide a condensed or summary view of information about used-for-skill-rating activities of the user and let the user have quick access to activity-based rating data of the user."; Par. 163-"Activity panel 817 may further include a "View all" link 851. Clicking the "View all" link 851 may result in displaying of a UI of an expanded viewing area through which the user may view information related to all of the used-for-skill-rating activities of the user (including rating data on skills linked to each activity) and gain access to functionalities associated with the activity. "; Par.287-In one implementation, for each target skill, at each time point 1621 (which corresponds to a particular request round of the underlying user rating request), an average value of the received star ratings on the target skill corresponding to the time point is computed, and then plotted on the skill chart."; Par. 162-"Referring to FIG. 8H, activity panel 817 is included in the home page to provide a condensed or summary view of information about used-for-skill-rating activities of the user and let the user have quick access to activity-based rating data of the user. As shown, activity panel 817 may include a plurality of sub-panels 850 each dedicating to a particular used-for-skill-rating activity created by a user via creating a rating request.”).
Carter teaches event level ratings and the feature is expounded upon by the teaching of Si:
the event- level ratings being weighted using an exponential decay across time (Si Par. 50 – “User credential scores are calculated at 408. The user credential scores, for example, make an effort to quantify the value of contributions made by a particular user to an electronic community. In general terms, a user may either contribute new content or provide feedback regarding content contributed by another user. Each role taken by a user can be considered separately when generating credential scores for the user. In the first place, a contributiveness score can be assigned to a user based upon the quality of contributions the user has made to the electronic community (e.g., website, discussion board, forum, etc.). For example, the contributiveness score represents a measurement of how many questions a particular user has asked and how much interest the questions generated among other authoritative users within the electronic community. Secondly, an authority score can be assigned to a user based upon the quality of responses or ratings the user has made to user-generated content contributed by other users to the electronic community. The authority score, for example, may represent a measurement of the number of useful responses a user has provided to the electronic community. A user may have a high contributiveness score and a low authority score or vice-versa, depending upon the manner in which the user interacts with the electronic community. In some implementations, the scores can be calculated in accordance with a time decay, such that older interactions have less of an impact on the weightings and/or the scores than more recent interactions.)”
Carter, Ipeirotis and Si are directed to contributor evaluation systems. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Carter in view of Ipeirotis to utilize weighted ratings over time, as taught by Si, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Carter in view of Ipeirotis with the motivation of promoting or rewarding users for contributing a large number of high quality content items. (Si Par. 32).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US Patent Publication No. 20140019209A1 to Cole.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chesiree Walton, whose telephone number is (571) 272-5219.  The examiner can normally be reached from Monday to Friday between 8 AM and 5 PM.  If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Patricia Munson, can be reached at (571) 270-5396.  The fax telephone numbers for this group are either (571) 273-8300 or (703) 872-9326 (for official communications including After Final communications labeled “Box AF”).
	Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
Sincerely,

/Chesiree Walton/
Examiner, Art Unit 3624
/PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624